Pfeifer, J.,
dissenting.
{¶ 45} I dissent from the majority’s holding for three reasons: (1) appellants never argued waiver by the appellee for failure to object to seat belt evidence, (2) appellees did, in fact, object to the introduction of seat belt evidence, and (3) this court has long held that a trial court should, sua sponte, admonish offending parties for particularly improper closing arguments, and failure to do so should result in a new trial.
{¶ 46} The majority finds in favor of the appellant for a reason not raised by the appellant as an assignment of error or a proposition of law. Any failure of appellee to object to seat belt testimony was not raised as error by appellant in oral argument or in its brief to' this court. It was raised neither in appellant’s jurisdictional motion, which was originally denied, nor in its motion for reconsideration of its jurisdictional motion. It was not raised as a response to appellee’s arguments in the court of appeals. It was not raised in appellant’s application for rehearing in the court of appeals. The issue of appellee’s alleged failure to *459properly object to seat belt testimony has never been raised by appellant at any level. I would hold that DaimlerChrysler waived the issue.
{¶ 47} Of course, the reason that DaimlerChrysler never raised failure to object as an issue might simply be that there is no issue. DaimlerChrysler’s appellate counsel was also its trial counsel, and that counsel stands in the best position to know whether a particular issue was contested at the trial level. Its failure to raise the issue of the lack of an objection is telling. Indeed, even the majority acknowledges that there were “isolated instances where counsel for the Gables properly objected to a statement that it now challenges as error.”
{¶ 48} We cannot fault Gable for the failure to object at every turn. This court has stated that objecting too much can disrupt the flow of a trial and detract from a party’s case:
{¶ 49} “Because ‘[objections tend to disrupt the flow of a trial, [and] are considered technical and bothersome by the fact-finder,’ Jacobs, Ohio Evidence (1989), at iii-iv, competent counsel may reasonably hesitate to object in the jury’s presence.” State v. Campbell (1994), 69 Ohio St.3d 38, 53, 630 N.E.2d 339.
{¶ 50} This is especially true in the case at bar, where Gable’s failure to wear a seat belt was a part of his own case. Gable’s objecting to testimony that he himself was admitting could have easily confused a jury. However, Gable made his position clear to the judge in his motion in limine — Gable’s failure to wear a seat belt could not be a defense for DaimlerChrysler.
{¶ 51} The trial judge ruled that evidence of failure to use a seat belt would be allowed for a limited purpose — the proof of the defense of assumption of the risk. The court stated:
{¶ 52} “Concerning David Gable’s seat belt usage or nonusage, and under the circumstance I think that we have indeed stipulated that Mr. Gable was not wearing a seat belt at the time of the accident, I — how we — we put a name on this case, is it a crash worthiness case? Well, maybe it is and maybe it isn’t. But the argument, the consumer expectation test as it relates to the air bag which plaintiff propounds is indeed compelling, but I must also take a look at defense’s argument concerning assumption of the risk. And while I understand that that is going to be a difficult burden to prove given — given the circumstances, the defendant is willing to shoulder that burden.
{¶ 53} “And, therefore, while the seat belt usage in and of itself is not a defense to the accident or — excuse me — to the claim of injury under these circumstances, the defense’s argument the way I see it — and I understand I’m boiling it down to simple terms — but in simple terms, assumption of the risk means that this defendant David Gable understood quite clearly that if he didn’t wear his seat *460belt and this air bag deployed at whatever rate the plaintiffs are claiming it deployed at that this gentleman was going to be injured.
{¶ 54} “Now I — while this Court realizes that this is a difficult burden for the defendants to shoulder, that burden is certainly theirs to assume and the Court is going to deny the motion in limine as to these [sic] seat belt nonusage. It can be used for a limited purpose and a limited purpose only and I think defense counsel understands what that purpose is.”
{¶ 55} Thus, the trial court specifically failed to determine that the case involved crashworthiness and allowed testimony of nonuse of a seat belt only as part of the assumption-of-the-risk defense. However, the trial court directed a verdict against DaimlerChrysler at the close of testimony on that defense. Evidence of seat belt nonuse had been admitted to go to the proof of that defense only. By the time of DaimlerChrysler’s closing argument, that defense was dead.
{¶ 56} The court’s directed verdict should have prevented DaimlerChrysler from raising the issue in closing argument — but instead, DaimlerChrysler plowed forward, blaming Gable’s injuries on his failure to wear a seat belt. Given Gable’s theory of recovery, it was a preposterous defense. Gable argued that he was injured because he was not wearing a seat belt and that DaimlerChrysler had failed to warn him that an air bag itself could injure him if he did not wear a seat belt. DaimlerChrysler’s response: “Aha! But he was not wearing a seat belt!”
{¶ 57} Despite the fact that the trial judge never ruled that the case was about crashworthiness, and despite the fact that the judge’s narrow window allowing testimony of nonuse of a seat belt had been slammed shut, DaimlerChrysler’s closing argument made the case all about Gable’s failure to wear a seat belt. From the beginning of the closing argument (“The problem is, this is a tragedy that was so easily preventable. If any one of us could go back in time, we would do something very simple that would make sure that this never happened. We would all say buckle up, and then all of this would be for naught and none of this would have ever occurred”) to the end (“Some day, some day we’ll be able to save everyone’s life. Some day almost everyone will walk away from an accident. All we need is a little help”), DaimlerChrysler blamed Gable’s injuries on his failure to wear a seat belt.
{¶ 58} The failure of a party to object does not give an opposing party carte blanche to go forward with an inappropriate closing argument. As this court stated in Snyder v. Stanford (1968), 15 Ohio St.2d 31, 37, 44 O.O.2d 18, 238 N.E.2d 563, “under proper circumstances, a trial court is bound, sua sponte, to admonish counsel and take curative action to nullify the prejudicial effect of counsel’s conduct.”
John F. Norton and Richard C. Alkire, for appellees.
Sutter, O’Connell, Mannion & Farchion Co., L.P.A., Lawrence A. Sutter and Christina J. Marshall, for appellant DaimlerChrysler Corporation.
{¶ 59} In Jones v. Macedonia-Northfield Banking Co. (1937), 132 Ohio St. 341, 8 O.O. 108, 7 N.E.2d 544, paragraph three of the syllabus, this court held that prejudicial closing arguments can be cause for the granting of a new trial:
{¶ 60} “Argument to the jury, in which counsel charges opposing parties with framing or fixing up their defense by perjury arranged for or suborned, is improper unless there is evidence warranting the course pursued; and where counsel grossly abuses his privilege by persisting in making such unfounded charges to the manifest prejudice of opposing parties, it is the duty of the court to interfere, admonish offending counsel and instruct the jury to disregard the improper utterances, and a failure to do so is ground for a new trial.”
{¶ 61} Granted, in this case counsel for DaimlerChrysler did not suggest that anyone had committed perjury. However, its argument on failure to use a seat belt was disingenuous, contrary to prior rulings of the court, contrary to statutory law, and highly prejudicial to the plaintiffs. It obscured the issue of fact that the jury was called on to determine — whether the DaimlerChrysler air bags were more dangerous than an ordinary consumer would expect and whether Daimler-Chrysler adequately warned consumers of the dangers that air bags posed to unrestrained passengers.
{¶ 62} The issue of the admissibility of seat belt nonuse is not an issue that Gable’s counsel invented by picking through the trial record. The issue was omnipresent and imbued the trial, and each party’s position was clear. Neither party disputes that. Thus, this court should decide the issue, rather than decide the case based on one party’s failure to object often enough.
{¶ 63} This court originally declined jurisdiction of this case. This court certainly should not go to the extraordinary lengths to overrule itself and decide to accept jurisdiction merely to opine on the sufficiency of a party’s objections. If it does, the case was improvidently accepted on reconsideration.